Title: To John Adams from James Warren, 10 October 1777
From: Warren, James
To: Adams, John


     
      My dear Sir
      Boston Octr. 10th: 1777
     
     You will recollect that A long time has elapsed since I had a Line from you. Our hopes and fears with regard to the Operations of War in your quarter have alternately risen and fallen perticularly with regard to the fate of Philadelphia. Till Yesterday the Post Informs us that Howe is in peaceable and quiet possession of it, without A Battle. Has Genl. Washington after all not Men enough to meet him or does the high Opinion of regulars yet remain among his Troops so that he dare not Oppose them to him. This Acquisition will have no Effect that I know of here, but it will be Improved, and operate much against our Interest in Europe. I hope it will not Affect your New Funds. Nothing decisive has yet taken place in the North. They all seem to Agree, that Burgoyne must retire, fight or starve. I should be Content with either of the two last, but shall be mortified if the first takes place, and he gets off with his Army. No want of Men in fine Spirits, or of Arms, provisions, or any thing else. I suppose you know as much about them As I can tell you. No descent is yet made on Rhode Island. The plan was to have gone on as soon as the Men got together. They have all but the Connecticut troops who were to have been there as soon as the rest. Been on the spot 10 days, in which Time the Enemy have been fortifying. I hope however this want of vigour will be supplied by sound Judgment in the Execution, and that I shall be Able to give you some Agreable Accounts from that quarter. We shall have near 10,000 men there. We have no other Intelligence but the Success of the Randolph of which I have wrote the Marine Board. Many prizes and valuable Ones are frequently arriveing. If Howe is in Philadelphia I presume you are not. Where is your place of refuge. I bid you Adeu and am sincerely Yours &c.
    